Citation Nr: 9903997	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-44 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1943.  He died on April [redacted], 1996.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  By notice sent to the appellant following 
the May 1996 decision, the RO informed the appellant that 
death pension, accrued benefits, and dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b) had also been 
denied.  The latter of these issues was addressed by 
implication in the statement of the case that was later sent 
to the appellant in July 1996.  However, it appears from the 
Board's reading of this document that the RO considered 
entitlement under § 1318(b) only on the grounds of whether 
the veteran had actually been in receipt of a total rating 
for 10 years immediately prior to his death, without 
considering whether he hypothetically should have been 
entitled to receive a total rating for 10 years prior to 
death.  Wingo v. West, 11 Vet.App. 307, 311 (1998); Carpenter 
v. West, 11 Vet.App. 140, 145-146 (1998); see also Hix v. 
West, No. 97-327 (U.S. Vet. App. Jan. 26, 1999).  Since this 
hypothetical question is part of the analysis required under 
§ 1318(b), this question is referred to the RO for further 
adjudicatory action.  Id.  

The Board notes that the appellant failed to appear for a 
hearing before the Board scheduled in October 1998.  No 
explanation for her failure to appear was provided.  
Consequently, the Board will proceed with the adjudication of 
the appeal.  38 C.F.R. § 20.704(d) (1998).  



FINDING OF FACT

No competent evidence has been presented that tends to link 
the veteran's fatal disease processes with military service, 
or the fatal processes with service-connected disability.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran died of cardiac 
arrest at least in part because of the sedentary lifestyle 
imposed on him by his service-connected disabilities which 
had prohibited him from staying cardiovascularly fit.  
Alternatively, she argues that the pain medication the 
veteran was forced to take because of his service-connected 
disabilities adversely affected his cardiovascular system and 
this, at least in part, caused the myocardial infarction 
which led to his death.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist her in developing the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

Therefore, the threshold question to be answered is whether 
the appellant has presented a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  In short, VA is not required to adjudicate a claim 
until after the appellant has met her initial burden of 
submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection for the cause of the veteran's death, this means 
that evidence must be presented which in some fashion links 
the fatal disease to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).  In short, evidence must be presented showing that 
disability which has been linked to military service is 
either a principal or contributory cause of death.  § 3.312.

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

The veteran's death certificate shows that he died of cardiac 
arrest due to a myocardial infarction.  No other conditions 
were listed as contributing to the veteran's death.  The 
appellant contends that the veteran's previously service-
connected difficulties--primarily osteoarthritis and total 
hip replacements--played some role in the cause of death, but 
she has not submitted any medical evidence supporting this 
assertion.  Her allegation alone is not enough to make her 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The veteran's service records (consisting of an August 1942 
entry examination, August 1943 notes, and September 1943 
separation examination) include a diagnosis of chronic 
hypertrophic arthritis of the knees for which service 
connection was subsequently granted.  See RO decision entered 
in January 1944.  Thereafter, the record on appeal shows that 
the veteran's service-connected osteoarthritis caused him to 
undergo left and right hip replacements, caused chronic 
headaches, and caused gastritis (i.e., the medication he took 
to control his pain caused the gastritis).  The veteran was 
awarded service connection for all of the foregoing 
disabilities.  See RO decisions entered in September 1981, 
August 1987, and December 1988.  However, the record on 
appeal is devoid of any medical evidence that associates any 
of the foregoing service-connected disabilities with the 
disease processes listed on the death certificate--myocardial 
infarction or cardiac arrest.

Years after service, the veteran apparently also had problems 
associated with various disease processes such as recurrent 
atrial flutter with second degree atrioventricular (AV) block 
and hypertension which could conceivably be associated with 
the fatal problem--myocardial infarction.  Additionally, VA 
and private treatment records also show that the veteran, 
many years after service, had problems associated with 
various other difficulties including an ulcer, renal failure, 
prostate problems requiring a resection, anemia, a rectal 
fissure, a right heart mass, and colonic polyps.  However, no 
medical opinion has been presented linking any of the 
foregoing problems to his period of military service or to 
previously service-connected disabilities.  Finally, no 
medical evidence has been presented to show that any such 
chronic disease process was manifested within a year of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  (The record on appeal shows the 
veteran was first diagnosed with hypertension in January 
1982, almost 40 years after his separation from military 
service and was first diagnosed with recurrent atrial flutter 
with second degree AV block in February 1993, almost 50 years 
after his separation from military service.  See January 1982 
letter from Joseph W. Logan, M.D. and February 1993 VA 
hospitalization records.)

The record on appeal contains voluminous VA treatment records 
and VA examination records, dated from September 1944 to 
February 1993, as well as private treatment records, dated 
from November 1955 to March 1987, which show, in substance, 
the veteran's complaints, diagnoses, and treatment for his 
service-connected disabilities.  It also contains numerous 
statements from friends and employers of the veteran as to 
the severity of his service-connected disabilities.  However, 
absent the presentation of competent medical evidence linking 
a principal or contributory cause of death to military 
service or to service-connected disability, or without 
competent evidence showing that an already service-connected 
disability contributed in any way to the fatal process, the 
Board finds that the appellant has not met the burden of 
submitting a well-grounded claim.  Espiritu, supra.  

Although the appellant believes that, among other things, the 
sedentary lifestyle imposed on the veteran by his service-
connected disabilities hastened his death, or that the 
medication he took for service-connected disabilities caused 
a cardiovascular problem that hastened his death, no medical 
opinion of this nature has been presented.  Id.  

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  Therefore, the appeal of service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

